Bleckley, Judge.
In the administration of justice, the same protection must be extended to corporations as to natural persons. All suitors are equal before the law. A court should hesitate as little to set aside an excessive verdict when it is against a corporation as when it is in favor of a corporation. Wild' and extravagant recoveries for injuries that, in themselves and in their consequences, are moderate, are not to be upheld against anybody, or in favor pi anybody. In this state, the judges are sworn to administer justice without respect to persons, and to do equal right to the poor and to the rich. Judge Crawford, as it appears to us, acted in the true spirit of this oath, when he set aside the verdict. On the facts in the record, our opinion is that the damages were not simply excessive, but grossly excessive.
Counsel cited 31 Ga., 369 ; Code, § 2947 ; 29 Ga., 294; 37 Ib., 607; 30 Ib., 212; 11 Ib., 537 ; Code, §§ 3066, 3067 ; 5 Mason, 177; 32 Ga., 472 ; 44 Miss., 467; 36 Ib., 666 ; 40 Ib., 375, 395; 16 How., 469 ; 23 Penn., 147; Ang. & Ames on Cor. § 568.
Judgment affirmed.